ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20—3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of BARBARA J. LIEBERMAN of NORTHFIELD, who was admitted to the bar of this State in 1977;
And BARBARA J. LIEBERMAN having consented to the temporary suspension from practice pending the final disposition of the ethics proceeding pending against her;
And good cause appearing;
It is ORDERED that BARBARA J. LIEBERMAN is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
*584ORDERED that BARBARA J. LIEBERMAN be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that BARBARA J. LIEBERMAN comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the Attorney-Trustee appointed for the protection of the assets and files of the law practice of BARBARA J. LIEBERMAN shall make the appropriate disbursements from respondent’s accounts to those clients and other persons whose funds can be identified, and at the conclusion of the trusteeship, the funds remaining, if any, shall be transferred to the Superior Court Trust Fund, where they shall remain restrained from disbursement pending the further Order of the Court, for good cause shown; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.